Wade, J.
The evidence failed to support the allegations setting up a contract for a definite portion of the estate of the deceased, in return for services rendered by the plaintiff; but there was evidence tending to show that the plaintiff did in fact render valuable services to the defendant’s intestate within the statute of limitations, which were requested and accepted by the intestate; and the plaintiff’s right to recover upon a quantum meruit, in conformity with the pleadings, should have been submitted to the jury. Many of the allegations in the petition were wholly irrelevant and could have been properly stricken upon an appropriate and timely demurrer, but for the reasons stated the court erred in awarding a nonsuit. Judgment reversed.